Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Response to Amendment
Based on applicant’s amendment, filed on 8/6/2021, see page 3 through 11 of the remarks, with respect to amended claims 1-6, 8-13 and 15-16, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(f); 35 U.S.C. 112(b) rejections and rejection of 103(a) for claims 1-16, are hereby withdrawn.    
             The claims 1-16 are allowed.  


                                                   REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a warning device for a vehicle and a method for controlling the same, and more particularly to large vehicle approach warning device and a method for controlling the same for enabling a driver to recognize the presence of a large vehicle approaching the host vehicle at high speed 15in the rear side.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 8, 15 and 16, the closest prior art of record (Nix and Takahashi), Nix reference is directed to a driver assistance system is presented, including an event detector which comprises a set of rules defining a surprising event based on signals reflecting a vehicle operator input signals from an object detection sensor. An event data file generator is configured to generate an event data file according to rules comprised in the event detector, the event data file comprising a video signal received from a camera, but neither Nix nor Takahashi teach or suggest, among other things, “vehicle based on the image data, the relative speedy and the relative distance, determines whether a driver is gripping the steering wheel “based on the steering wheel gripping torque”, and controls the warning message according to determination results, and DB1/ 121959212.13Application No. 16/595,806 wherein the controller large vehicle based on the image data”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Nix and Takahashi) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
August 23, 2021